—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered March 11, 1992, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It is well settled that the scope of cross-examination concerning prior convictions is a matter largely within the discretion of the trial court (see, People v Mackey, 49 NY2d 274). Since the commission of crimes involving dishonesty is usually relevant to a defendant’s credibility, the court did not improvidently exercise its discretion in ruling that the defendant could be cross-examined about the attempted theft offense underlying his prior assault conviction (see, People v Sandoval, 34 NY2d 371).
The defendant’s sentence was not unduly harsh or excessive.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Miller, J. P., O’Brien, Joy and Krausman, JJ., concur.